Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron S. Eckenthal on 12/3/2021.

The application has been amended as follows: 
A process for preparation of bioorganic nylon type polymers comprising the steps of 
i) preparing a basic solution containing a peptidic amino-building block DanLysNHCH2CH2NH2 of the following formula:

    PNG
    media_image1.png
    80
    132
    media_image1.png
    Greyscale
, and
- a diamino building block F selected from the group consisting of diamino-alkane building block of general formula (F): H2N-Z-NH2, 
 wherein:
Z is (CH2)p,; and
p is between 1 and 14,

	wherein:
X is a halogen; 
Y is (CH2)q;
q is between 1 and 12.
The process of claim 1, wherein the diamino building block F is diamino hexane.
The process of claim 1, wherein the diacyl G is adipoyl chloride.
The process of claim 1, wherein:
Z is (CH2)p, C6H4, C6H4-W’-C6H4, C6F4, C6F4-W’-C6F4, or C10H6;
W’ is a bond, CH2, O, S, or SiO2[(CH2)sCH3]2
with s comprised between 1 and 4.
The process of claim 1, wherein the polymerization is achieved in homogeneous or heterogeneous phase.
The process of claim 1, wherein the polymerization is achieved in homogeneous phase and the peptidic amino-buildings block is dissolved in a solvent,  which is also a solvent of the diacyl compound G.
The process of claim 1, wherein the polymerization is achieved in heterogeneous phase and polymerization is initiated through interfacial polymerization.
The process of claim 1, wherein the polymer is recovered and washed.
The process of claim 1, wherein the basic solution of i) has a pH above 7.
The process of claim 1, wherein the diacyl compound (G) is diacyl chloride.
The process of claim 1, wherein the molar concentration of the peptidic-diamino building block varies from 1 to 100% and the molar concentration of diamino-alkane building block (F) is between 0 and 99%, the sum of both molar quantities being equal to 100% and corresponding to the molar quantity of diacyl compound (G) expressed as 100%.
The process of claim 1, wherein a N-terminus of the peptidic amino-building block is protected by a protecting group selected from the group consisting of Fmoc, Boc, Cbz, Dde, trityl, NVoc, Alloc and Troc.
The process of claim 1, wherein the peptidic amino-building block comprises, within a peptidic chain or at an N terminus or C-terminus, a lysine or an amino acid residue having a side chain that contains the following structure: –(CH2)m-NH2 
The process of claim 1, wherein the peptidic amino-building block corresponds to a homo- or hetero-oligomer according to the following motif:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein:
n is comprised between 2 and 25;
R is the side chain of an amino-acid selected from the group consisting of natural aminoacids side chains, non-natural aminoacids side chains, and modified aminoacids side chains;
R’ is H or a C3-C6 alkyl linked to R thus forming a R-R’ ring; and d and e being such that d+e = 0 to 10.
The process of claim 1, wherein the peptidic amino-building block is labelled with a probe.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 drawn to a process of Nylon preparation, comprising reacting Dansyl Lysine, aliphatic diamine and aliphatic diacyl chloride in a basic solution. 
Search for prior art does not result in a reference covering a subject matter of new claims 21-23.

The closest prior art is represented by Lipkowska et al (US 20110152175).
Lipkowska discloses the following dendritic compound:

    PNG
    media_image3.png
    364
    393
    media_image3.png
    Greyscale

wherein P is a moiety derived from an amino acid molecule by removing a hydroxy group from a carboxy group of lysine, ornithine, arginine, 1,4-diaminobutyric acid (DAB), 1,3-diaminopropionic acid (DAP), at least one hydrogen atom of at least one amino group being optionally replaced by an R1 substituent.
R1 can be represented by Dansyl-Lysine (DNS-Lys) (see claim 11).
R2 is represented by C5-C22 aliphatic amine (see claim 2).

Lipkowska discloses a reaction between methoxycarbonyl derivative of a basic
amino acid, tryptamine, N,N'-dicyclohexylcarbodiimide (DCC) and HOBt  in a basic solution obtaining amide of tetrakis (methoxycarbonyl) derivative of lysine as a dark orange oil.

The amide then reacted with ethylene diamine (see Example 2 at 0126-0127).

However, the reference fails to teach a Nylon polymer, which is a reaction product of DNS-Lys, diamine and aliphatic diacyl halide.
As a result, independent claim 1 and dependent claims 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/              Primary Examiner, Art Unit 1765